NOTICE                   2022 IL App (4th) 210663-U                       FILED
This Order was filed under
Supreme Court Rule 23 and is                                                        October 6, 2022
not precedent except in the                  NO. 4-21-0663                           Carla Bender
limited circumstances allowed                                                    4th District Appellate
under Rule 23(e)(1).                IN THE APPELLATE COURT                             Court, IL

                                             OF ILLINOIS

                                         FOURTH DISTRICT

  THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
             Plaintiff-Appellee,                                )      Circuit Court of
             v.                                                 )      Sangamon County
  DONALD COOKSON,                                               )      No. 00CF1073
             Defendant-Appellant.                               )
                                                                )      Honorable
                                                                )      John Madonia,
                                                                )      Judge Presiding.


                  PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                  Justices DeArmond and Zenoff concurred in the judgment.

                                             ORDER
 ¶1       Held: The appellate court granted the Office of the State Appellate Defender’s motion to
                withdraw as counsel and affirmed the trial court’s judgment as no issue of
                arguable merit could be raised on appeal.

 ¶2               Defendant, Donald Cookson, appeals from the trial court’s dismissal of his pro se

 postconviction petition. On appeal, the Office of the State Appellate Defender (OSAD) moves to

 withdraw as counsel on the ground no issue of arguable merit can be raised. Defendant did not

 file a response to OSAD’s motion. We grant OSAD’s motion and affirm the trial court’s

 judgment.

 ¶3                                       I. BACKGROUND

 ¶4               This court has set forth the underlying facts of this case in defendant’s prior

 appeal. See People v. Cookson, 335 Ill. App.3d 786, 780 N.E.2d 807 (2002). Accordingly, we

 will set forth only those facts necessary to resolve the issues presented in this case.
¶5                 In November 2000, the State charged defendant with two counts of predatory

criminal sexual assault (720 ILCS 5/12-14(a)(1), 12-14.1(a)(1) (West 2000)), and one count of

aggravated criminal sexual abuse (720 ILCS 5/12-16(c)(1)(i) (West 2000)). The charges

stemmed from allegations made by defendant’s stepdaughter A.C., a minor under the age of 13,

regarding instances of sexual penetration.

¶6                 On June 19, 2001, the matter proceeded to a two-day jury trial. The State

presented evidence tending to show on January 29, 2000, Dorothy Rice, a child welfare specialist

with the Department of Children and Family Services (DCFS), picked up A.C. from the police

station. While driving her to an emergency foster placement, A.C. told Rice about an instance in

which defendant had sexually assaulted A.C. The following day, A.C. disclosed to LaVerne

Landers, foster parent to both A.C. and her half-brother, D.C., defendant had “f*** me in the

a***.” On January 31, 2000, Springfield Police Detective Richard Wiese and DCFS Child

Protective Investigator Tim Gonzalez interviewed A.C. During the interview, A.C. described two

instances of anal penetration by defendant. Judith Cookson, A.C.’s mother, was unavailable and

did not testify.

¶7                 The jury found defendant guilty of predatory criminal sexual assault (count I) and

aggravated criminal sexual abuse (count III). On July 18, 2001, defendant filed a posttrial

motion, seeking a judgment of acquittal notwithstanding the verdict, or, in the alternative, a new

trial. At a hearing on August 17, 2001, the trial court denied defendant’s motion, merged count

III with count I, and after hearing argument from the parties, sentenced defendant to 25 years’

imprisonment.

¶8                 On direct appeal, defendant argued (1) the trial court improperly excluded

evidence of sexual abuse allegations made by A.C. against another person which were




                                                  -2-
determined to be unfounded, (2) the court abused its discretion in admitting certain out of court

statements, (3) the court erred in finding A.C. competent to testify, and (4) his conviction for

aggravated criminal sexual abuse was a lesser included offense of predatory criminal sexual

assault. This court affirmed the trial court’s judgment. Cookson, 335 Ill. App. 3d at 788. The

Illinois Supreme Court later affirmed this court’s decision. People v. Cookson, 215 Ill. 2d 194,

197, 830 N.E.2d 484, 486 (2005).

¶9             On April 15, 2021, defendant filed a pro se postconviction petition, alleging

(1) he was denied due process in Sangamon County case No. 96-CF-421 when Wiese allegedly

coerced Judith into making a false statement against defendant leading to improper seizure of

evidence in case No. 96-CF-421 and (2) he was denied due process in case No. 96-CF-421 when

Wiese allegedly testified as to Judith’s false statement to the grand jury, assuring the jury Judith

would testify, and because she never testified, this deprived defendant of his right to confront

witnesses and rendered the indictment void.

¶ 10           On July 7, 2021, the trial court entered a docket entry denying defendant’s

postconviction petition. The court determined defendant’s allegations were frivolous and

patently without merit, noting “[d]efendant’s petition merely contains conclusions that are

entirely unsupported by any well plead facts.” Regarding defendant’s first claim, the court noted

the allegations “apparently do not even relate to the proceedings in this case, [Sangamon County

case No.] 00-CF-1073.” Moreover, the court concluded defendant’s allegations were completely

devoid of “any factual support regarding the nature and substance of the false statements that

[d]efendant contends deprived him of due process.” The court then addressed defendant’s second

claim, concluding “[t]he same deficiencies exist with respect to the allegations [d]efendant




                                                -3-
makes in ‘Ground Two’ of his petition,” and again noting defendant’s allegations were

completely devoid of any factual support.

¶ 11           This appeal followed.

¶ 12                                       II. ANALYSIS

¶ 13           OSAD contends no meritorious argument can be made the trial court erred in

summarily dismissing defendant’s postconviction petition. We agree.

¶ 14           The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020))

provides a mechanism for a criminal defendant to challenge his conviction or sentence based on

a substantial violation of federal or state constitutional rights. People v. Morris, 236 Ill. 2d 345,

354, 925 N.E.2d 1069, 1074-75 (2010). Proceedings under the Act are collateral in nature and

not an appeal from the defendant’s conviction or sentence. People v. English, 2013 IL 112890,

¶ 21, 987 N.E.2d 371. At the first stage of proceedings, the trial court must, within 90 days and

without seeking or relying on input from the State, summarily dismiss the petition if it

determines the petition is frivolous or patently without merit, meaning “the petition has no

arguable basis either in law or in fact.” People v. Hodges, 234 Ill. 2d 1, 11-12, 912 N.E.2d 1204,

1209 (2009); see also 725 ILCS 5/122-2.1(a)(2) (West 2020); People v. Gaultney, 174 Ill. 2d

410, 419, 675 N.E.2d 102, 107 (1996). At the first stage of proceedings under the Act, all

well-pleaded allegations are to be taken as true unless those allegations are positively rebutted by

the record. People v. Brown, 236 Ill. 2d 175, 189, 923 N.E.2d 748, 757 (2010). We review the

trial court’s summary dismissal of a postconviction petition de novo. People v. Edwards, 197 Ill.

2d 239, 247, 757 N.E.2d 442, 447 (2001).

¶ 15                                     A. Procedural Error




                                                 -4-
¶ 16            OSAD first asserts it can make no colorable argument the trial court procedurally

erred in summarily dismissing defendant’s postconviction petition at the first stage. Defendant

filed his pro se postconviction petition on April 15, 2021. The trial court entered its order on July

7, 2021. OSAD correctly notes the statutory 90-day window expired on July 14, 2021.

Accordingly, we agree with OSAD it is not arguable the trial court procedurally erred in

dismissing defendant’s petition.

¶ 17                                        B. Due Process

¶ 18            OSAD next asserts it can make no colorable argument the trial court erred in

summarily dismissing defendant’s due process claim based upon allegedly false testimony

obtained in a 1996 prosecution, wholly unrelated to the case at bar. “Postconviction relief is

limited to constitutional deprivations that occurred during the original trial.” (Emphasis added.)

People v. House, 2021 IL 125124, ¶ 15, 185 N.E.3d 1234. OSAD correctly notes Judith did not

testify in the present case, thus her credibility is not at issue. Wiese testified and therefore his

credibility could have been attacked. However, we agree with OSAD the “facts” which arose

from case No. 96-CF-421 were known to defendant at the time. Additionally, Wiese’s alleged

statements in case No. 96-CF-421 would only be relevant if defendant asserted his trial counsel

was ineffective for failing to attack Wiese’s credibility. However, defendant made no allegation

of ineffective assistance of counsel in his postconviction petition. “[A] claim not raised in a

petition cannot be argued for the first time on appeal.” People v. Jones, 213 Ill. 2d 498, 505, 821

N.E.2d 1093, 1097 (2004). Therefore, we agree with OSAD it is not arguable the trial court erred

in dismissing defendant’s due process claim.

¶ 19                                     C. Actual Innocence




                                                  -5-
¶ 20           OSAD next asserts it can make no colorable argument the trial court erred in

summarily dismissing defendant’s actual innocence claim. OSAD notes defendant’s actual

innocence claim is based on Judith’s failure to testify in case No. 96-CF-421, therefore depriving

defendant of the right to confront his accuser, and “rendering the charges void and thus making

him actually innocent.” OSAD argues defendant’s analysis misconstrues the nature of an actual

innocence claim. We agree.

¶ 21           “To establish a claim of actual innocence, the supporting evidence must be

(1) newly discovered, (2) material and not cumulative, and (3) of such conclusive character that

it would probably change the result on retrial.” People v. Robinson, 2020 IL 123849, ¶ 47, 181

N.E.3d 37. Here, defendant has failed to raise a colorable claim of actual innocence because the

alleged evidence stemmed from a 1996 prosecution and was known to defendant at the time of

his trial in case No. 00-CF-1073. Additionally, the alleged evidence is not relevant to defendant’s

conviction in case No. 00-CF-1073. Rather, as OSAD correctly notes, the evidence relates to a

prosecution in case No. 96-CF-421 for an unlawful use of a weapon by a felon charge which was

ultimately dismissed by motion of the State. We agree with OSAD and find defendant’s claims

lack merit.

¶ 22                                   III. CONCLUSION

¶ 23           For the reasons stated, we grant OSAD’s motion to withdraw as counsel and

affirm the trial court’s judgment.

¶ 24           Affirmed.




                                               -6-